Case 7:18-cv-00545-EKD-RSB Document 33 Filed 08/28/20 Page 1 of 1 Pageid#: 287




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 KEVIN L. WATSON,                                 )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )       Civil Action No. 7:18-cv-00545
                                                  )
 GRAYSON COUNTY SCHOOL BOARD,                     )       By: Elizabeth K. Dillon
                                                  )           United States District Judge
        Defendant.                                )

                          ORDER OF REFERRAL TO MEDIATION

        Pursuant to Local Civil Rule 83, it is hereby ORDERED that this case is REFERRED to

 the Honorable Robert S. Ballou, United States Magistrate Judge, for the purpose of mediation.

 The parties may contact Judge Ballou’s chambers to schedule the mediation. The parties are

 further advised that any information provided during the mediation proceeding shall be treated as

 confidential and shall not be shared with any other officer of the Court.

        The Clerk is directed to transmit copies of this Order to all counsel of record, Mr. Watson,

 and to Judge Ballou.

        Entered: August 28, 2020.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge
